            CASE 0:19-cv-02558-JRT-DTS Document 1-1 Filed 09/19/19 Page 1 of 9



STATE OF MINNESOTA                                                            DISTRICT COURT
County of Hennepin                              Judicial District:            Fourth
                                                Case Type:                    Civil Other/iViisc.




Nathan Fears
Plaintiff

vs.

 RELX Inc. d!b/a LexisNexis; Credit                                   SUlVIMONS
 Technologies, Inc.; Equifax Information
 Services, LLC
-Defendants




              1. YOU ARE BEING SUED. The PlaintifPhas started a lawsuit against you. The
      PlaintifPs Complaint against you is attached to this Summons. Do not throw these papers away.
      They are official papers that affect your rights. You must respond to this lawsuit even though it
      may not yet be filed with the Court and there may be no court file number on this Summons.
             2. YOU MUST REPLY WITHIN 20 DAYS TO PROTECT YOUR RIGHTS. You
      must give or mail to the person who signed this Summons a written response called an Answer
      within 20 days of the date on which you received this Summons. You must send a copy of your
      Answer to the person who signed this summons located at:
               619 South Tenth Street
               Suite 301
               Minneapolis, MN 55404
              3. YOU MUST RESPOND TO EACH CLAIM. The Answer is your written response
      to the Plaintiff's Complaint. In your Answer you must state whether you agree or disagree with
      each paragraph of the Complaint. If you believe the Plaintiff should not be given everything
      asked for in the Complaint, you must say so in your Answer.

              4. YOU WILL LOSE YOUR C_AS_E_IF YOU DO NOT                 SEN A_W_
                                                                              D     _RIT_T-EN ---- --
      RESPONSE-TO THE COMPLAINT TO THE PERSON WHO SIGNED THIS
      SUMMONS. If you do. not Answer within 20 days, you will lose this case. You will not get to
      tell your side of the story, and the Court may decide against you and award the Plaintiff
      everything asked for in the Complaint. If you do not want to contest the claims stated in the
      CASE 0:19-cv-02558-JRT-DTS Document 1-1 Filed 09/19/19 Page 2 of 9




Complaint, you do not need to respond. A default judgment can then be entered against you for
the relief requested in the Complaint.
        5. LEGAL ASSISTANCE. You may wish to get legal help from a lawyer. If you do not
have a lawyer, the Court Administrator may have information about places where you can get
legal assistance. Even if you cannot get legal help, you must still provide a written Answer to
protect your rights or you may lose the case.
        6. ALTERNATIVE DISPUTE RESOLUTION. The parties may agree to or be ordered
to participate in an alternative dispute resolution process under Rule 114 of the Minnesota
General Rules of Practice. You must still send your written response to the Complaint even if
you expect to use alternative means of resolving this dispute.


Dated: August 28, 2019
                                    s/ David J.S. Madgett
                                    David J.S. Madgett (#0390494)
                                    1161 E Wayzata Blvd, Suite 314
                                    Wayzata, MN 55391
                                    (612) 470-6529
                                    dmadgett@madgettlaw.com

                                    ATTORNEY FOR PLAINTIFF




                                              a
                                              ►
             CASE 0:19-cv-02558-JRT-DTS Document 1-1 Filed 09/19/19 Page 3 of 9




STATE OF MINNESOTA                                                                     DISTRICT COURT
County of Hennepin                                     Judicial District:              Fourth
                                                       Case Type:                      Civil Other/Misc.




Nathan Fears
Plaintiff

vs.

RELX Inc. d/b/a LexisNexis; Credit                                              COMPLAINT
Technologies, Inc. d/b/a Credit Assure;
Equifax Information Services, LLC
Defendants




               Plaintiff by his attorneys, for his Complaint against Defendants RELX, Inc., Credit
      Technologies, Inc., and Equifax Information Services, LLC ("Defendants" or "RELX", "Credit
      Assure" or "Equifax" respectively), upon personal knowledge as to his own facts and conduct
      and on information and belief as to all other matters, states and alleges as follows:


                                                      Introduction

      I.       The following case involves what is known in the credit reporting industry as a mixed file

      consumer report. A mixed credit file occurs when a credit bureau commingles the credit histories

      of two different individuals into a single report.l The present case however also involves a

      steadfast refusal by the bureaus to correct the highly prejudicial false credit information

      contained-in-Mr.—Fears'—report. After-repeated-attempts-to correct-this-information, Defendants



      ' See Consumer Fin. Prot. Bureau, Key Dimensions and Processes in the U.S. Credit Reporting System: A review of
      how the nation's largest credit bureaus manage consumer data 22 (2012).
        CASE 0:19-cv-02558-JRT-DTS Document 1-1 Filed 09/19/19 Page 4 of 9



refused to correct the false information? The effect of Defendants' actions was damage to

Plaintiff's credit score frustrating, if not totally preventing, his ability to utilize the credit system.

In 2019, solely based on the false information reported by Defendants, Plaintiff was rejected for

a mortgage necessary to secure a new home for his family. Without other recourse available and

after numerous attempts to amicably resolve this matter, Plaintiff commenced this action.

                                  Statement of Jurisdiction and Venue

2.       This Court has jurisdiction over the subject matter of this action pursuant to Minn. Stat. §

484.01, 15 U.S.C. § 1681p, and the presumption of concurrency.

3.       Venue is proper pursuant to Minn. Stat. § 542.09 because the cause of action arose within

the State of Minnesota and the County of Hennepin.

                                                     Parties

4.       Plaintiff is an adult resident of Hennepin County, Minnesota.

5.       Defendants RELX and Equifax are foreign companies and consumer reporting agencies

("CRAs") as defined by 15 U.S.C. § 1681a(f).

6.       Defendant Credit Assure is a foreign unregistered reseller of consumer credit reports

based on credit data it receives from the consumer files in possession of the national credit

reporting bureaus (including Equifax and RELX): Defendant is a"reseller" as defined by 15

U.S.C. § 1681a(u).

7.       Plaintiff is informed and believes, and thereon alleges, that at all times relevant all

Defendants conducted business in the State of Minnesota and in the County of Hennepin.




'- Defendant Equifax did eventually remove the information when it ceased reporting judgments as part of a national
settlement. The false information still remains on PlaintifFs Consumer Report produced by RELX.

                                                         4
       CASE 0:19-cv-02558-JRT-DTS Document 1-1 Filed 09/19/19 Page 5 of 9




                                                Facts

8.      Plaintiff is, and at a11 times mentioned herein was, a"person" as defined by the Fair

Credit Reporting Act, 15 U.S.C. § 1681a(b).

9.      Sometime prior to the fling of this action, Plaintiff reviewed his consumer report

maintained by Credit Assure and the other major consumer reporting agencies and discovered

that Defendants were reporting a judgment and tax lien against Plaintiff in the State of Florida.

10.     In fact, there is no judgment or tax lien against Plaintiff in Florida or any other state.

11.     As a reseller, Credit Assure is obligated under the Fair Credit Reporting Act ("FCRA")

not to report information that is patently inaccurate.

12.     On information and belief, the Defendants obtained this inaccurate information from

Florida court files mistakenly believing an individual with a similar name was Plaintiff.

13.     This is what is referred to in the industry as a mixed credit file situation.

14.     This situation is believed to have occurred because, Defendants did nothing to assure

other personally identifying information associated with the judgment was consistent with

Plaintiff.

15.     The end result of this was that various negative tradelines (including the aforementioned

judgment and tax lien and a past-due credit card account) unrelated to Plaintiff were placed on

Plaintiffls consumer reports issued by each of the Defendant CRAs.

16.     On information and belief, without following reasonable procedures to verify the

information as accurate, Credit Assure parroted the plainly false information provided by

Equifax and RELX to Plaintiff's potential creditors flagging him as an undesirable borrower.

17.     On information and belief, any reasonable investigation by Credit Assure including

comparison of personally identifiable information associated with the accounts would have
       CASE 0:19-cv-02558-JRT-DTS Document 1-1 Filed 09/19/19 Page 6 of 9



readily reveled the fact that the alleged judgment, tax lien, and credit card did not belong to

Plaintiff.

18.     On various occasions, including via a written letters mailed to each CRA defendant on

July 16, 2019, Plaintiff disputed the accuracy of the RELX and Equifax reports.

19.     Despite this, the CRAs continued to report the accounts as due and owing, Equifax did

however sometime later remove the disputed accounts.

20.     RELX responded that it had verified the information as accurate and that the company

had verified the tax lien, judgment, and credit card as belonging to Plaintiff.

21.     The direct result of this false reporting and Defendants' failure to correct the false

information was significant damage to Plaintiff's credit rating, thereby making it impossible for

Plaintiff to obtain favorable loans and secure the home he desired.

22.     As a result of Defendants' conduct, Plaintiff suffered from anger, frustration, anxiety, and

humiliation.

                                                Claims

                           Count I— Negligent Noncompliance with FCRA

                                       (Against All Defendants)

23.     Plaintiff incorporates by reference all of the above paragraphs of this Complaint as

though fully stated herein.

22.     The CRAs negligently failed to comply with the requirements of the FCRA, including but

not limited to:

        a.        failing to follow reasonable procedures to limit the furnishing of consumer reports

        to the purposes listed under section 1681b of the FCRA, as required by 15 USC §

        1681 e(a);



                                                   C
      CASE 0:19-cv-02558-JRT-DTS Document 1-1 Filed 09/19/19 Page 7 of 9



       b.      failing to comply with the requirements of 15 USC § 1681b;

       C.      failing to follow reasonable procedures to assure maximum possible accuracy of

       the information in reports concerning Plaintiff, as required by 15 USC § 1681e(b);

       d.      failing to comply with the requirements of 15 USC § 1681 g;

       e.      failing to comply with the requirements of 15 USC § 1681i; and

       f.      failing to comply with the requirements of 15 USC § 1681c-2.

23.    As a result of Defendant's failure to comply with the requirements of FCRA, Plaintiff has

suffered, and continues to suffer, actual damages, including economic loss, lost opportunity to

receive credit, damage to reputation, invasion of privacy, interference with his normal and usual

activities, emotional distress, anger, frustration, humiliation, anxiety, fear, worry and related

health problems, for which Plaintiff seeks damages in an amount to be determined by the jury.

24.    Plaintiff requests attorney's fees pursuant to 15 USC § 1681o(a).



                           Count II — YVillful Noncornpliance with FCRA

                                      (Against All Defendants)

24.    Plaintiff incorporates by reference all of the above paragraphs of this Complaint as

though fully stated herein.

26.    The CRAs willfully failed to comply with the requirements of FCRA, including but not

limited to:

       a.      failing to follow reasonable procedures to limit the furnishing of consumer reports

       to the purposes listed under section 1681b of the FCRA, as required by _15 USC §___ _ __ __

       1681 e(a);

       b.      failing to comply with the requirements of 15 USC § 1681b;



                                                  7
       CASE 0:19-cv-02558-JRT-DTS Document 1-1 Filed 09/19/19 Page 8 of 9



       C.      failing to follow reasonable procedures to assure maximum possible accuracy of

       the information in reports concerning Plaintiff, as required by 15 USC § 1681e(b);

       d.      failing to comply with the requirements of 15 USC § 1681g;

       e.      failing to comply with the requirements of 15 USC § 1681i; and

       f.      failing to comply with the requirements of 15 USC § 1681c-2.

27.    As a result of Defendant's failure to comply with the requirements of FCRA, Plaintiff has

suffered, and continues to suffer, actual damages, including economic loss, lost opportunity to

receive credit, damage to reputation, invasion of privacy, interference with his normal and usual

activities, emotional distress, anger, frustration, humiliation, anxiety, fear, worry, and related

health problems, for which Plaintiff seeks damages in an amount to be determined by the jury.

Plaintiff also seeks punitive damages in an amount to be determined by the jury.

28.    Plaintiff requests attorney's fees pursuant to 15 USC § 1681n(a).

                                           Jury Demand

25.    Plaintiff hereby demands a trial by jury.

                                         Prayer for Relief

       WHEREFORE, Plaintiff, by and through his attorney, respectfully prays for Judgment to

be entered in favor of Plaintiff and against Defendants as follows:

       a.      all actual compensatory damages suffered;

       b.      statutory damages in an amount up to $1,000.00, pursuant to 15 U.S.C. §1681n;

       C.      injunctive relief prohibiting such conduct in the future;

       d.      r_easonable_attorne_y's_fees,_litigation expenses, and cost_of suit;_and_

       e.      any other relief deemed appropriate by this Honorable Court.


Dated: August 28, 2019                 Madgett & Klein, PLLC


                                                   8
      CASE 0:19-cv-02558-JRT-DTS Document 1-1 Filed 09/19/19 Page 9 of 9




                                     s/ David J.S. Madg.ett
                                     David J.S. Madgett (#0390494)
                                     1161 E Wayzata Blvd, Suite 314
                                     Wayzata, MN 55391
                                     (612) 470-6529
                                     dmadgett@madgettlaw.com

                                     ATTORNEYS FOR PLAINTIFF


                                         Acknowledgement

Plaintiff acknowledges that, pursuant to Minn. Stat. Sec. 549.21 sub. 2, the Court in its discretion
may award costs, disbursements, reasonable attorney's fees and witness fees to the parties against
whom costs, disbursements, reasonable attorney's fees and witness fees were charged in bad faith.


Dated: August 28, 2019               By: /s/ David J.S. Mad~ett
                                     David T.S. Madgett
                                     ATTORNEY FOR PLAINTIFF




                                                E
